Citation Nr: 0032690	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  98-08 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had periods of active service from December 1942 
to September 1945, from November 1946 to April 1949, and from 
June 1949 to June 1958.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, in February 1998 that denied the claimed benefits.  


FINDING OF FACT

The medical evidence shows that the veteran has level III 
hearing in his right ear and level IV hearing in his left 
ear.  


CONCLUSION OF LAW

Bilateral hearing loss is 10 percent disabling according to 
the schedular criteria.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, and Part 4, § 4.85, 
Code 6100 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

Service connection for bilateral hearing loss has been in 
effect since 1993, at which time a noncompensable evaluation 
was assigned for the disability.  Audiometric findings at 
that time showed level II hearing in each ear.  

In September 1996, the veteran applied for an increased 
rating for his hearing loss disability.  

On a VA audiological evaluation in March 1996, pure tone 
thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)





1000
2000
3000
4000
AVERAGE
Right
20
25
65
90
50
Left
20
25
70
85
50

Speech audiometry revealed speech discrimination ability of 
82 percent in the right ear and of 80 percent in the left 
ear.  

On an authorized audiological evaluation in April 1996, pure 
tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)





1000
2000
3000
4000
AVERAGE
Right
10
20
70
95
49
Left
10
25
65
90
48

Speech audiometry revealed speech discrimination ability of 
88 percent in each ear.  

On another VA audiological evaluation in May 1997, pure tone 
thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)





1000
2000
3000
4000
AVERAGE
Right
15
35
70
85
51
Left
15
35
65
85
50

Speech audiometry revealed speech discrimination ability of 
92 percent in the right ear and of 88 percent in the left 
ear.  

In February 2000, the Board Remanded the case to schedule the 
veteran for another VA audiological evaluation to reconcile 
the audiometric data on the two examinations in 1996 that had 
shown findings that would result in different percentage 
ratings for the veteran's hearing loss.  

Following the Board's Remand, the veteran submitted the 
report of a March 2000 private audiometric examination.  The 
report consists mainly of pure tone data in graphic format 
which the Board will not interpret.  The examiner did note, 
however, that word discrimination scores of 88 percent for 
the right ear and 84 percent for the left ear were obtained.  

In April 2000, another authorized audiological evaluation 
revealed pure tone thresholds, in decibels, as follows:


HERTZ (CYCLES PER SECOND)





1000
2000
3000
4000
AVERAGE
Right
30
45
80
90
61
Left
25
45
75
80
56

Speech audiometry revealed speech discrimination ability of 
84 percent in the right ear and of 80 percent in the left 
ear.  

The veteran has contended that he is able to distinguish only 
half of his conversations and has trouble hearing the 
television.  In addition, he has stated that he can hear only 
about one half of sounds that "are concomitant with 
driving."  He also requested consideration of an 
extraschedular rating for his hearing loss.  

Analysis 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

However, because the veteran has previously been fully 
apprised of the information that is needed to substantiate 
his claim (by both the RO and the Board)-indeed, he 
submitted additional medical evidence pursuant to the Board's 
Remand-and because the veteran has been afforded multiple 
audiometric evaluations in conjunction with his claim, a 
further Remand in this case is not required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  Moreover, the Board finds that the veteran would not 
be prejudiced by the Board's proceeding with final appellate 
consideration of his claim at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (O.G.C. Prec 
16-92).  In addition, there is no indication that there are 
additional, unsecured records that would be helpful in this 
case.  Therefore, the Board has no further duty to assist the 
veteran in developing his claim pursuant to the above cited 
legislation. 

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Modern pure tone audiometry testing and speech audiometry 
utilized in VA audiological clinics are well adapted to 
evaluate the degree of hearing impairment accurately.  
Methods are standardized so that the performance of each 
person can be compared to a standard of normal hearing, and 
ratings are assigned based on that standard.  The assigned 
evaluation is determined by mechanically applying the rating 
criteria to certified test results.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  

Ratings for bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, VA's rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Percent 
discrimi
n-ation
Puretone threshold average 

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV
84-90
II
II
II
III
III
III
IV
IV
IV
76-82
III
III
IV
IV
IV
V
V
V
V
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI

			    Numeric Designations - Table VI



XI
100











X
90
80










IX
80
70
60









VII
I
70
60
50
50







Bett
er
VII
60
60
50
40
40






ear
VI
50
50
40
40
30
30






V
40
40
40
30
30
20
20





IV
30
30
30
20
20
20
10
10




III
20
20
20
20
20
10
10
10
0



II
10
10
10
10
10
10
10
0
0
0


I
10
10
0
0
0
0
0
0
0
0
0


XI
X
IX
VII
I
VII
VI
V
IV
III
II
I


Poorer ear
				Percentage evaluation  - Table VII

Applying the available audiometric data to the criteria set 
forth in the above tables, the Board finds that the results 
of the March 1996 examination reflect level IV hearing in 
both ears, for which a 10 percent rating is appropriate.  The 
April 1996 and May 1997 examinations reflect either level I 
or II hearing in each ear, for which a noncompensable 
evaluation should be assigned.  The results of the April 2000 
VA audiometric examination are consistent with level III 
hearing in the veteran's right ear and level IV hearing in 
his left ear.  

Although the Board will not attempt to interpret the graphic 
pure tone data on the March 2000 private examination, the 
speech discrimination scores reported by that examiner are 
intermediate between those noted on the various VA 
examinations.  

While some of the audiometric data obtained in conjunction 
with the veteran's current claim are commensurate with a 
noncompensable rating, two of the reports, including the most 
recent examination, show clinical hearing data that warrant a 
10 percent evaluation for the veteran's hearing loss.  
Accordingly, affording the veteran the benefit of the doubt, 
the Board concludes that a 10 percent evaluation is warranted 
for the veteran's service-connected bilateral hearing loss.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b) (2000).  
However, the Board believes that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level.  There is no 
evidence that the veteran has ever been hospitalized for 
treatment of his hearing loss.  Neither has he submitted any 
evidence reflecting marked interference with employment.  He 
has provided no evidence of excessive time off from work due 
to the disability or of concessions made by his employer 
because of his hearing loss.  There simply is no evidence of 
any unusual or exceptional circumstances that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  

Therefore, an increased rating to 10 percent for the 
veteran's hearing loss is granted on a schedular basis.  


ORDER

An increased rating to 10 percent disabling for bilateral 
hearing loss is granted, subject to the law and regulations 
governing the award of monetary benefits.  


		
	C. W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals


 

